Citation Nr: 1637032	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  10-40 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for allergic rhinitis (previously rated as osteoma, frontal sinusitis). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Counsel






INTRODUCTION

The Veteran served on active duty from May 1975 to March 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated February 2010, the RO in Winston-Salem, North Carolina denied the Veteran's claim for an increased rating for his allergic rhinitis.  Jurisdiction has since been transferred to St. Petersburg, Florida.

The Veteran's claim was previously before the Board in July 2015, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claim for an increased evaluation.

The Veteran must be provided with a new VA examination for his allergic rhinitis.  Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990). 

Here, the Veteran was provided with a VA examination in January 2016.  The Board specifically finds that the VA examination provided was not complete, to include the specific provision of necessary testing.  Although the VA examiner appears to have thoroughly examined the Veteran and discussed the issue of whether the Veteran has any obstruction or polyps due to his condition, it appears that some of his findings were based on the Veteran's x-rays taken during his 2010 VA examination.  Although not explicitly stated, it is presumed that the presence or absence of polyps and/or other obstructions due to the Veteran's allergic rhinitis was confirmed in the 2010 VA examination in accordance with a review of the contemporaneous x-ray.  However, as no such x-ray was provided in the 2016 VA examination, despite instructions in the 2015 Remand to provide all necessary testing, the Board finds that the 2016 VA examination is not sufficient to adequately rate the current severity of the Veteran's allergic rhinitis, particularly in light of the fact that such testing was provided in the last VA examination, of which the Board had previously found was too old to accurately rate the Veteran's disability.

Accordingly, the Veteran should be provided with a new VA examination before an appropriate specialist to ascertain the current severity of the Veteran's allergic rhinitis.  In particular, all necessary testing, to specifically include the provision of an x-ray, must be provided.  A complete rationale for all opinions must be provided.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, schedule the Veteran for a VA examination with an appropriate specialist to assess the etiology and current severity of the Veteran's allergic rhinitis.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  In particular, the Veteran must be provided with current x-rays for his allergic rhinitis.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




